Exhibit 10.3

 

FOURTH AMENDING AGREEMENT IN RESPECT OF THE THIRD
AMENDED AND RESTATED GULFSTREAM PARK LOAN AGREEMENT

 

THIS AGREEMENT made as of the 13th day of August, 2008,

 

BETWEEN:

 

GULFSTREAM PARK RACING ASSOCIATION, INC.,

a corporation incorporated under the laws of the State of Florida

 

(being hereinafter called the “Borrower”),

 

OF THE FIRST PART,

 

- and -

 

MID ISLANDI SF.,

a partnership formed under the laws of Iceland, acting through its Zug branch

 

(being hereinafter called the “Lender”),

 

OF THE SECOND PART,

 

- and -

 

REMINGTON PARK, INC.,

a corporation incorporated under the laws of the State of Oklahoma

 

(being hereinafter called the “Remington Guarantor”),

 

OF THE THIRD PART,

 

- and -

 

--------------------------------------------------------------------------------


 

GPRA THOROUGHBRED TRAINING CENTER, INC.,

a corporation incorporated under the laws of the State of Delaware

 

(being hereinafter called the “Palm Meadows Guarantor”),

 

- and -

 

MAGNA ENTERTAINMENT CORP.,

a corporation incorporated under the laws of the State of Delaware

 

(being hereinafter called “MEC”), (the Remington Guarantor, the Palm Meadows
Guarantor and MEC being hereinafter collectively called the “Original
Guarantors”),

 

OF THE FOURTH PART,

 

- and -

 

GULFSTREAM COMMERCIAL ENTERPRISES, INC.,

a corporation incorporated under the laws of the State of Florida

 

(being hereinafter called the “Gulfstream Commercial Guarantor” (the Original
Guarantors and the Gulfstream Commercial Guarantor being hereinafter called the
“Guarantors”),

 

OF THE FIFTH PART.

 

WHEREAS the Lender, as lender, the Borrower, as borrower, and the Original
Guarantors, as guarantors, are parties to a Third Amended and Restated
Gulfstream Park Loan Agreement made as of December 22, 2006 (such Third Amended
and Restated Gulfstream Park Loan Agreement, as amended by a First Amending
Agreement in respect of the Third Amended and Restated Gulfstream Park Loan
Agreement dated as of August 3, 2007, and as amended by a Second Amending
Agreement (the “Second Amending Agreement”) in respect of the Third Amended and
Restated Gulfstream Park Loan Agreement dated as of September 11, 2007, as
amended by a Third Amending Agreement (the “Third Amending Agreement”) in
respect of the Third Amended and Restated Gulfstream Loan Agreement, and as the
Third Amended

 

2

--------------------------------------------------------------------------------


 

and Restated Gulfstream Park Loan Agreement may be further amended, modified,
renewed or replaced from time to time, being referred to herein the “Gulfstream
Park Loan Agreement”);

 

AND WHEREAS on September 11, 2007, MEC’s Board of Directors approved and adopted
a plan (the “MEC Debt Elimination Plan”) (referenced in the Second Amending
Agreement as the “Borrower Restructuring Plan”) to restructure MEC and its
subsidiaries (including the Borrower) and to revise the business plan of MEC and
its subsidiaries (including the Borrower);

 

AND WHEREAS the MEC Debt Elimination Plan contemplated the sale of assets
including, without limiting the generality of the foregoing, certain of those
Properties owned by the Borrower that constitute collateral for the Loan;

 

AND WHEREAS the sale of assets under the MEC Debt Elimination Plan continues to
take longer than originally contemplated and, although MEC continues to take
steps to implement the MEC Debt Elimination Plan, it does not expect to execute
the MEC Debt Elimination Plan on the originally contemplated time schedule, if
at all;

 

AND WHEREAS on March 31, 2008, the Board of Directors of MI Developments Inc.
(“MID”), an affiliate of MEC and the controlling shareholder of MEC, received a
reorganization proposal on behalf of various shareholders of MID that would,
among other things, alter the relationship between MID and MEC;

 

AND WHEREAS on June 27, 2008, MID announced that, in light of shareholder
discussions relating to potential amendments to the reorganization proposal, the
special meeting of MID shareholders to consider the reorganization proposal,
previously called for July 24, 2008, was being postponed;

 

AND WHEREAS discussions between MID and various of its shareholders relating to
potential amendments to the reorganization proposal are ongoing, and, given that
no consensus has been reached with respect to such amendments, MID intends to
continue to explore a range of alternatives with respect to its investment in
MEC;

 

AND WHEREAS pursuant to the Third Amending Agreement, the parties to the
Gulfstream Park Loan Agreement amended the Gulfstream Park Loan Agreement to:
(i) revise certain representations and covenants relating to implementation of
MEC Debt Elimination Plan; (ii) to extend from May 31, 2008 to August 31, 2008
the deadline for repayment of $100 million; (iii) to extend from May 31, 2008 to
August 31, 2008 the date prior to which the Lender shall not charge, and the
Borrower shall not be obligated to pay, a Pre-Payment Make-Whole Amount in
respect of any valid pre-payments made under the Gulfstream Park Loan Agreement,
all on the terms and conditions set out therein;

 

AND WHEREAS the Lender has agreed to further amend the Gulfstream Park Loan
Agreement to, inter alia, extend the Pre-Payment Make-Whole Amount Forgiveness
Date, all on the terms and conditions set out herein;

 

3

--------------------------------------------------------------------------------


 

AND WHEREAS all capitalized terms used herein and not defined herein shall have
the respective meanings given to such terms in the Gulfstream Park Loan
Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement and the sum of Ten Dollars ($10.00) paid by each of the
parties hereto to the other and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:

 

1.                                       Definitions.  Unless otherwise defined
herein, all capitalized terms used in this agreement (this “Agreement”) shall
have the respective meanings ascribed to them in the Gulfstream Park Loan
Agreement.

 

2.                                       Representations and Warranties.  The
Borrower and the Guarantors jointly and severally represent and warrant to and
in favour of the Lender, with the intent that the Lender shall be entitled to
rely upon such representations and warranties in entering into this Agreement
and notwithstanding the completion of the transactions contemplated herein,
that: (i) all of the recitals to this Agreement are true and complete in all
material respects; and (ii) there are no facts, conditions or circumstances that
are known to the Borrower or any of the Guarantors and that may reasonably be
considered relevant to the Lender’s decision to enter into this Agreement that
have not been disclosed in writing to the Lender.

 

3.                                       Amendments.  The Gulfstream Park Loan
Agreement is hereby amended by:

 

(a)                                  by deleting the following definitions in
Section 1.1 of the Gulfstream Park Loan Agreement: (i) “Reorganization
Proposal”, “Reorganization Proposal Approval”, “Reorganization Proposal
Termination Notice”, and “Supporting Shareholders”;

 

(b)                                 deleting the paragraph at the end of
Section 3.4(a) of the Gulfstream Park Loan Agreement, beginning with the words
“Notwithstanding the foregoing” and ending with the words “received the
Reorganization Proposal Termination Notice.”, and replacing it with the
following:

 

“Notwithstanding the foregoing, the Lender shall not charge, and the Borrower
shall not be obligated to pay, a Pre-Payment Make-Whole Amount in respect of any
valid pre-payments made under this Agreement on or prior to September 30, 2008
(the “Pre-Payment Make-Whole Amount Forgiveness Date”), provided that no Event
of Default exists under this Agreement and/or under the Remington Park Loan
Agreement at the time of such pre-payment.”.

 

4.                                       Opinions.  The Borrower shall, if
requested by the Lender in writing, deliver to the Lender, as soon as reasonably
practicable following such written request, an

 

4

--------------------------------------------------------------------------------


 

opinion of the Borrower’s and Guarantor’s Florida Agent addressed to the Lender,
the Lender’s Counsel and the Lender’s Florida Agent, in form, scope and
substance satisfactory to the Lender and its counsel, acting reasonably, with
respect to this Agreement, the MEC Guarantee and Indemnity, the MEC Full
Recourse Guarantee and Indemnity, and the MEC General Security Agreement.

 

5.                                       Default.  Any default by the Borrower
under this Agreement shall be deemed for all purposes to be an Event of Default
under the Gulfstream Park Loan Agreement.

 

6.                                       Ratification and Confirmation of
Amended Gulfstream Park Loan Agreement.  The Gulfstream Park Loan Agreement, as
amended by this Agreement, is hereby ratified and confirmed in all respects and
time shall remain of the essence. After the date hereof, all references in each
Loan Document to the Gulfstream Park Loan Agreement shall be deemed to be a
reference to the Gulfstream Park Loan Agreement as amended by this Agreement.

 

7.                                       Successors and Assigns.  This Agreement
shall enure to the benefit of and shall be binding on and enforceable by the
parties hereto and their respective successors and permitted assigns.

 

8.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
and the federal laws of the United States of America applicable herein.

 

9.                                       Time of the Essence.  Time shall be of
the essence of this Agreement.  If anything herein is to be done on a day which
is not a Business Day, the same shall be done on the next succeeding Business
Day.  Where in this Agreement a number of days is prescribed, the number shall
be computed by excluding the first day and including the last day.

 

10.                                 Headings, Extended Meanings.  The headings
in this Agreement are inserted for convenience of reference only and shall not
constitute a part hereof and are not to be considered in the interpretation
hereof.  In this Agreement, words importing the singular include the plural and
vice versa; words importing the masculine gender include the feminine and vice
versa; and words importing persons include firms or corporations and vice versa.

 

11.                                 Counterparts.  This Agreement may be
executed in counterparts and may be delivered by e-mail and/or facsimile
transmission.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives as of
the date first above written.

 

 

 

GULFSTREAM PARK RACING
ASSOCIATION, INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake S. Tohana

 

 

Title:

Executive Vice-President and
Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William G. Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

REMINGTON PARK, INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake S. Tohana

 

 

Title:

Executive Vice-President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William G. Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

GPRA THOROUGHBRED
TRAINING CENTER INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake S. Tohana

 

 

Title:

Executive Vice-President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William G. Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

6

--------------------------------------------------------------------------------


 

 

MAGNA ENTERTAINMENT CORP.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake S. Tohana

 

 

Title:

Executive Vice-President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William G. Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

GPRA COMMERCIAL ENTERPRISES,
INC.

 

 

 

by

/s/ BLAKE TOHANA

 

 

Name:

Blake S. Tohana

 

 

Title:

Executive Vice-President
and Chief Financial Officer

 

 

 

 

 

 

/s/ WILLIAM FORD

 

 

Name:

William G. Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

MID ISLANDI SF.,

 

  ACTING THROUGH ITS ZUG

 

BRANCH

 

 

 

by

/s/ THOMAS SCHULTHEISS

 

 

Name:

Thomas Schultheiss

 

 

Title:

Branch Manager

 

 

 

 

 

 

/s/ PETER NIDEROEST

 

 

Name:

Peter Nideroest

 

 

Title:

Branch Manager

 

 

 

 

 

We have authority to bind the Partnership

 

7

--------------------------------------------------------------------------------